19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 1 of
                                         6



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

   In re:                                          §
                                                   §                 Chapter 7
   ORLY GENGER,                                    §
                                                   §                 Case No. 19-10926-tmd
          Debtor.                                  §
                                                   §


       MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY RULE 9018
     AND SECTION 107(b) OF THE BANKRUPTCY CODE, AUTHORIZING SAGI
  GENGER TO FILE UNDER SEAL CERTAIN OF THE EXHIBITS AND PORTIONS OF
  THE OBJECTION AND RESPONSE OF JUDGMENT CREDITOR SAGI GENGER TO
    THE TRUSTEE’S APPLICATION UNDER FEDERAL RULE OF BANKRUPTCY
     PROCEDURE 9019 AND LOCAL RULE 9019 TO APPROVE COMPROMISE

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

            Judgment Creditor, Sagi Genger (“Sagi”), by and through his respective counsel, files

  this Motion for an Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the

  Bankruptcy Code, Authorizing Sagi Genger to File Under Seal Certain of the Exhibits and

  Portions of the Objection and Response of Judgment Creditor Sagi Genger to the Trustee’s

  Application Under Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve

  Compromise (the “Motion”).

            In support of this Motion, the Sagi respectfully represents:

                                    I.     SUMMARY OF MOTION

            1.       Sagi intends to file his Objection and Response of Judgment Creditor Sagi

  Genger to the Trustee’s Application Under Federal Rule of Bankruptcy Procedure 9019 and

  Local Rule 9019 to Approve Compromise (the “9019 Objection”).

            2.       Pursuant to and in order to comply with an existing Protective Order (as defined

  below) in another action, Sagi requests that certain of the exhibits and portions of the 9019

  {01519/0001/00241469.1}                              1
19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 2 of
                                         6



  Objection be filed under seal since some of the exhibits were designated as “confidential,” by

  the Debtor and others.

           3.        Sagi also requests that, once the Court reviews the 9019 Objection in un-redacted

  format and the Exhibits, that the Court order that the Motion and Exhibits be excluded from the

  terms of the Protective Order and be filed with the Court in un-redacted format, since none of

  the “confidentiality” designations were proper in the Chapter 7 context.

                                         II.     BACKGROUND
           4.        Orly Genger (“Orly” or “Debtor”) and Sagi are parties to post-judgment

  proceedings in aid of a final judgment, which are pending in the United States District Court for

  the Southern District of New York.           The proceeding implicates fraudulent transfers of the

  Debtor’s assets to various parties, including but not limited to her husband Eric Herschmann,

  made to frustrate Sagi’s judgment.

           5.        A Protective Order was entered in that proceeding, Case No. 17-cv-08181-VSB-

  DCF, Genger v. Genger, on February 7, 2019 (the “Protective Order”). A true and correct copy

  of the Protective Order is attached hereto as Exhibit A.

           6.        On or about July 12, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition thereby commencing this bankruptcy case.

           7.        Sagi is filing the 9019 Objection contemporaneously with this Motion.

           8.        Accordingly and pursuant to the Protective Order, Sagi hereby requests that

  certain of the exhibits and portions of the 9019 Objection be filed under seal until the Court has

  an opportunity to review the un-redacted 9019 Objection and Exhibits.

           9.        Sagi is taking this additional step in order to comply with the Protective Order.

  However, he asserts that the Protective Order’s provision should not be applied in the Chapter 7

  proceeding and that the “confidential” exhibits and the portion of the Motion related to the
  {01519/0001/00241469.1}                             2
19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 3 of
                                         6



  exhibits should be in the public record because they are not truly confidential, and because the

  very nature of a Chapter 7 proceeding is to give full and complete disclosures regarding the

  Debtor’s and her non-filing spouse’s assets and liabilities.

                                      III.   RELIEF REQUESTED

           10.       Contemporaneously herewith, Sagi is filing his 9019 Objection. Certain of the

  exhibits and portions of the 9019 Objection are protected under the Protective Order and cannot

  be publicly disclosed. Accordingly, by this Motion, Sagi requests entry of an order authorizing

  him to file under seal, for review in camera by this Court, certain of the exhibits and portions of

  the 9019 Objection deemed “confidential” by the Debtor and others.

                             Cause Exists to File Certain of the Exhibits and
                               Portions of the 9019 Objection Under Seal

           11.       Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

  power to issue orders that will protect entities from potential harm:

           On request of a party in interest, the bankruptcy court shall, and on the
           bankruptcy court’s own motion, the bankruptcy court may –

           (1)       protect an entity with respect to a trade secret of confidential
                 research, development, or commercial information…

  11 U.S.C. § 107(b). In addition, Bankruptcy Rule 9018 defines the procedure by which a party

  may move for relief under section 107(b):

           On motion or on its own initiative, with or without notice, the court may
           make any order which justice requires (1) to protect the estate or any
           entity in respect of a trade secret or other confidential research,
           development, or commercial information…

           12.       Pursuant to Local Rule 9018 (Secret or Confidential Matters) of the United States

  Bankruptcy Court for the Western District of Texas, the Parties have not filed certain of the

  exhibits with the 9019 Objection, and portions of the 9019 Objection have been redacted, due to

  the existing Protective Order.
  {01519/0001/00241469.1}                             3
19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 4 of
                                         6



           13.       Upon the Court’s approval of the relief requested herein, certain of the

  “confidential” exhibits to the 9019 Objection will be filed under seal with the Court by

  presenting the document to the Clerk in accordance with Local Rule 9018. After the Court has

  reviewed the un-redacted 9019 Objection and the Exhibits, Movant requests that he be released

  from the Protective Order and that the Motion in its entirety and the “confidential” exhibits

  thereto be filed with the Clerk of the Court and become part of the record.

                                IV.   CONCLUSION AND PRAYER

           WHEREFORE, Sagi respectfully requests entry of an order granting the relief requested

  herein and such other relief as the Court may deem just and appropriate.

  Dated: October 18, 2019                     Respectfully submitted,

                                              By: /s/ Sabrina L. Streusand
                                                  Sabrina L. Streusand
                                                  State Bar No. 11701700
                                                  Streusand Landon, Ozburn & Lemmon, LLP
                                                  1801 S. MoPac Expressway, Suite 320
                                                  Austin, Texas 78746
                                                  (512) 236-9901 (Telephone)
                                                  (512) 236-9904 (Facsimile)
                                                  streusand@slollp.com

                                                   John Dellaportas (admitted pro hac)
                                                   Emmet, Marvin & Martin, LLP
                                                   120 Broadway
                                                   New York, New York 10280
                                                   (212) 238-3000
                                                   jdellaportas@emmetmarvin.com

                                                   COUNSEL TO JUDGMENT CREDITOR
                                                   SAGI GENGER




  {01519/0001/00241469.1}                          4
19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 5 of
                                         6



                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on October 18, 2019, a true and correct copy of the
  above referenced document was served via ECF filing and/or regular U.S. mail on the following
  parties:
           Eric Herschmann
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Eric Herschmann
           c/o Raymond Battaglia
           66 Granburg Circle
           San Antonio, TX 78218-3010

           Internal Revenue Service
           Centralized Insolvency Operations
           PO Box 7346
           Philadelphia, PA 19101-7346

           Kasowitz, Benson, Torres LLP
           Attn: Daniel Benson, Esq.
           1633 Broadway, 21st Floor
           New York, NY 10019-6708

           United States Trustee
           903 San Jacinto, Suite 230
           Austin, TX 78701-2450

           Zeichner Ellman & Krause LLP
           1211 Avenue of the Americas, 40th Floor
           New York, NY 10036-6149

           Eric J. Taube
           Waller Lansden Dortch & Davis, LLP
           100 Congress Ave., Suite 1800
           Austin, TX 78701-4042

           Orly Genger
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Ron Satija
           P.O. Box 660208
           Austin, TX 78766-7208

           Arie Genger
           c/o Deborah D. Williamson
  {01519/0001/00241469.1}                          5
19-10926-tmd Doc#103 Filed 10/18/19 Entered 10/18/19 09:40:27 Main Document Pg 6 of
                                         6



           Dykema Gossett PLLC
           112 East Pecan St., Suite 1800
           San Antonio, TX 78205

           Aaron M. Kaufman
           Dykema Gossett PLLC
           Comerica Bank Tower
           1717 Main St., Suite 4200
           Dallas, TX 75201

           Arie Genger
           19111 Collins Ave., Apt. 706
           Sunny Isles, FL 33160-2379

           SureTec Insurance Co.
           c/o Clark Hill Strasburger
           901 Main Street, #6000
           Dallas, Texas 75202

           Sagi Genger
           c/o John Dellaportas
           Emmet Marvin & Martin LLP
           120 Broadway, 32nd Floor
           New York, NY 10271-3291

           The Orly Genger 1993 Trust
           c/o Jay Ong
           Munsch Hardt Kopf & Harr PC
           303 Colorado Street, #2600
           Austin, Texas 78701

           Shelby A. Jordan
           Jordan Holzer & Ortiz, P.C.
           500 N. Shoreline Blvd, Suite 900
           Corpus Christi, Texas 78401


                                              /s/ Sabrina L. Streusand
                                              Sabrina L. Streusand




  {01519/0001/00241469.1}                        6
